DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered. Claims 1, 15, 29 are amended.   Claims 3, 4, 13, 26, 27, 32 are cancelled. Claims 35 and 36 are new claims. Claims 12, 14, 17, 24, 25, 28, 30 are withdrawn. Claims 1, 2, 5-11, 15, 16, 18, 19, 20-23, 29, 31, 33-36 are pending

Response to Arguments
3.	Applicant’s amendments, filed on 0716/2021 regarding rejection of claims 1, 2, 5-11, 15, 16, 18, 19, 20-23, 29, 31-34 has been entered and considered. Applicant’s arguments are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 29, 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US Pub: 20170141823 A1) and further in view of Stirling-Gallacher et al. (US Pub: 20170317866) hereinafter Stirling

As to claim 1.   Fodor teaches a method of wireless communication performed by a user equipment (UE), comprising: (Fodor [0045] Fig. 2,  the method actions performed by the wireless device 10 for transmitting uplink reference signals to the radio network node 12 in the wireless communication network 1)
receiving an indication of whether to use uplink reference signals or downlink reference signals for uplink precoder determination; (Fodor [0047] [0055] Fig. 2, action 201, 209, wireless device 10 determines to beamform a transmission of an uplink reference signal for channel estimation when a condition is fulfilled, and wireless device 10 may determine to beamform by receiving an order from the radio network node 12 to beamform the uplink reference signal and  condition defines that when receiving said order  the condition is fulfilled and it is determined to beamform the transmission; the wireless device 10 may select a precoder  to beamform the uplink reference signal)
 ,(Fodor [0050] action 204, 210,. The wireless device 10 may receive a response from the radio network node 12 indicating a preferred precoder out of the different precoders; wireless device 10 may use the selected precoder or the indicated preferred precoder to beamform the transmission) wherein the precoder is identified based at least in part on the plurality of  SRS: (Fodor [0072][0073] Fig. 4,  (action 403) The radio network node 12 or the wireless device 10 determines that beamforming e.g. SRS precoding is needed and starts an initial phase to find an appropriate precoder e.g. initiating by trying a first precoder P11, the radio network node 12 or the wireless device finds and agrees on a precoder to use; (action 404)radio network node 12 and/or the wireless device 10 then agree to use e.g. the first precoder P11 out of a number of precoders, and the wireless device 10 uses the first precoder P11 for e.g. SRS transmissions as agreed)
and precoding the uplink communication using the precoder.(Fodor [0056] [0073]Fig. 2, Fig. 4, action 210 and the wireless device 10 uses the first precoder P11 for e.g. SRS transmissions as agreed; action 210; the wireless device uses the selected precoder or the indicated preferred precoder to beamform the transmission. 
Fodor does not explicitly teach selectively transmitting a plurality of sounding reference signals (SRS) based at least in part on the indication, wherein the plurality of SRS are transmitted using one or more beams indicated to the UE;
Stirling teaches selectively transmitting a plurality of  sounding reference signals  (SRS) based at least in part on the indication, wherein the plurality of SRS are transmitted using one or more beams indicated to the UE; (Stirling [0039] Fig. 4, Fig. 6, the base station transmits a user specific SRS configuration message 630 to the UE, message 630 may carry an SRS configuration parameter that indicates how many SRS transmission opportunities have been allocated to the UE, SRS configuration message 630 may also indicate beam directions the base station will use to receive the uplink SRS transmissions from the UE, the UE transmits uplink beamformed SRS messages 640 to the base station)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Stirling with the teaching of Fodor because Stirling teaches that indicating beam direction to UE in SRS configuration message would allow to identify beams to be used by both the UE and the base station thereby reducing the SRS sounding overhead. (Stirling [0025])

Regarding claim 29, there is recited a wireless device with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Fodor discloses a wireless device with a processor and a memory coupled to processor circuitry [Fig. 13] for performing the disclosed functionalities of claim 29. As a result, claim 29 is rejected under section 35 U.S.C. 103 as being unpatentable over Fodor in view of Stirling for the same reasons as in claim 1.

As to claim 10 the combination of Fodor and Stirling specifically Fodor discloses wherein the UE is configured to use another precoder to precode the uplink communication based at least in part on a determination that the precoder cannot be used. (Fodor [0112] [0113] Fig. 9, the wireless device 10 and the radio network node 12 may agree on a set of possible precoders in advance; that applying an appropriately chosen precoder, by agreeing the precoder to use with one another, would boost the received uplink reference signal energy at the radio network node and enable an efficient decoding of the received uplink reference signal/device uses different precoder when one is not a preferred precoder)

As to claim 33 the combination of Fodor and Stirling specifically Stirling teaches wherein the plurality of SRS include a quantity of SRS indicated to the UE (Stirling [0039] Fig. 4, Fig. 6, the base station transmits a user specific SRS configuration message 630 to the UE, message 630 may carry an SRS configuration parameter that indicates how many SRS transmission opportunities have been allocated to the UE, SRS configuration message 630 may also indicate beam directions the base station will use to receive the uplink SRS transmissions from the UE, the UE transmits uplink beamformed SRS messages 640 to the base station)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Stirling with the teaching of Fodor because Stirling teaches that indicating beam direction to UE in SRS configuration message would allow to identify beams to be used by both the UE and the base station thereby reducing the SRS sounding overhead. (Stirling [0025])

	Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor, Stirling and further in view of Imamura et al. (US Pub: 20140169321) hereinafter Imamura 
As to claim 2 the combination of Fodor and Stirling does not teach wherein the downlink reference signals are a plurality of channel state information reference signals
Imamura teaches that wherein the downlink reference signals are a plurality of channel state information reference signals (Imamura [0090] Fig. 1, Fig. 4, terminal 102 measures reference signals e.g., cell-specific reference signal, channel-state information reference signal, reports a received power to the base station 101- a plurality of channel state information reference signals)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Imamura with the teaching of Fodor and Stirling because Imamura teaches that measuring reference signals and reporting to base station would allow the base station to performs parameter configuration for the terminal concerning measurement and reporting of the reference signals by increasing or decreasing the transmit power of the terminal so as to reduce the effect of the path loss on the base station. (Imamura [0090] [0104])

Claims 5 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor, Stirling and  further in view of Park et al. (US Pub: 20160105882 A1) hereinafter Park
As to claim 5 the combination of Fodor and Stirling does not teach wherein the precoder is further identified based at least in part on one or more scheduling decisions
Park discloses wherein the precoder is further identified based at least in part on one or more scheduling decisions (Park [0260] when the periodic CSI feedback P-CSI FB configuration(s) information is delivered to the transmit point2 TP2 via Xn-signaling, the TP2 directly receives P-CSI FB reports of a UE based on the P-CSI FB configuration(s) for a section in which SSPS authority is handed over to the TP2; the TP2 determines MCS, a precoder,  a rank, RB assignment and the like using the P-CSI FB report when PDSCH is scheduled for SSPS)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park with the teaching of Fodor and Stirling because Park teaches that receiving by TP2 P-CSI FB reports from a UE would allow to perform scheduling based on the P-CSI FB reports and thus TP2 may directly trigger A-CSI transmission and can perform more subtle frequency selective scheduling. (Park [0269])
As to claim 34 the combination of Fodor and Stirling does not teach wherein the precoder is further identified based at least in part on one or more scheduling decisions 
Park teaches wherein the precoder is further identified based at least in part on one or more scheduling decisions (Park [0260] when the periodic CSI feedback P-CSI FB configuration(s) information is delivered to the transmit point2 TP2 via Xn-signaling, the TP2 directly receives P-CSI FB reports of a UE based on the P-CSI FB configuration(s) for a section in which SSPS authority is handed over to the TP2; the TP2 determines MCS, a precoder,  a rank, RB assignment and the like using the P-CSI FB report when PDSCH is scheduled for SSPS)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park with the teaching of Fodor and Stirling because Park teaches that receiving by TP2 P-CSI FB reports from a UE would allow to perform scheduling based on the P-CSI FB reports and thus TP2 

Claims 6-9, 31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor, Stirling and  further in view of Yu et al. (US Pub: 20160072565) hereinafter Yu

As to claim 6 the combination of Fodor and Stirling does not teach wherein the indication of the precoder is received in downlink control information (DCI) 
Yu teaches wherein the indication of the precoder is received in downlink control information (DCI) ( Yu [0071] [0110] Fig. 11,the UE uses a great sized codebook having 2N precoders and operates in a transmission mode supporting only rank 1, the UE receives downlink control information containing a precoder indicator having a greater size)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yu with the teaching of Fodor and Stirling because Yu teaches that receiving precoders in in downlink control information having a codebook of size 2N (N>4) at the UE would allow to obtain a more improved beamforming gain than a conventional codebook, a current TPMI and a precoding information field give rise to a precoder that can be hardly indicated to UE by a base station. (Yu [0063])
As to claim 7 the combination of Fodor, Stirling and Yu  specifically Yu teaches wherein the DCI identifies at least one of: the precoder to be used to precode the uplink ( Yu [0099] in a double codebook structure having W1 and W2, the UE transmits a W1 precoder in rank 1, a W1 precoder in rank 2, a W1 precoder in rank 3, and a W1 precoder in rank 4 , precoders of much more ranks may be included) through every aperiodic CSI report)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yu with the teaching of Fodor and Stirling because Yu teaches that receiving precoders in in downlink control information having a codebook of size 2N (N>4) at the UE would allow to obtain a more improved beamforming gain than a conventional codebook, a current TPMI and a precoding information field give rise to a precoder that can be hardly indicated to UE by a base station. (Yu [0063])
As to claim 8 the combination of Fodor, Stirling  and Yu specifically Yu teaches  wherein the DCI indicates a first precoder to be used for a first uplink channel and a second precoder to be used for a second uplink channel ( Yu [0071] [0110] Fig. 11,the UE uses a great sized codebook having 2N precoders and operates in a transmission mode supporting only rank 1, the UE receives downlink control information containing a precoder indicator having a greater size; the UE transmits a precoder index of the first codebook through a periodic CSI report on PUCCH; and the UE transmits an aperiodic CSI report through PUSCH at the request of the base station, and transmitted information contains a precoder  index (W1 and W2, or one precoder index corresponding to the second codebook) based on the second codebook/first precoder on PUCCH and second precoder on PUSCH)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yu with the teaching of Fodor, Stirling  because Yu teaches that receiving precoders in in downlink control information having a codebook of size 2N (N>4) at the UE would allow to obtain a more improved beamforming gain than a conventional codebook, a current TPMI and a precoding information field give rise to a precoder that can be hardly indicated to UE by a base station. (Yu [0063])
As to claim 9 the combination of Fodor, Stirling and Yu specifically Yu teaches wherein the first uplink channel is a physical uplink control channel and the second uplink channel is a physical uplink shared channel ( Yu [0071] [0110] Fig. 11, the UE transmits a precoder index of the first codebook through a periodic CSI report on PUCCH; and the UE transmits an aperiodic CSI report through PUSCH at the request of the base station, and transmitted information contains a precoder  index (W1 and W2, or one precoder index corresponding to the second codebook) based on the second codebook/first precoder on PUCCH and second precoder on PUSCH)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yu with the teaching of Fodor, Stirling because Yu teaches that receiving precoders in in downlink control information having a codebook of size 2N (N>4) at the UE would allow to obtain a more improved beamforming gain than a conventional codebook, a current TPMI and a 
As to claim 31 the combination of Fodor and Stirling does not explicitly teach wherein the indication of the precoder is received in downlink control information (DCI).
Yu teaches wherein the indication of the precoder is received in downlink control information (DCI). (Yu [0071] Table 3, UE receives downlink control information containing a precoder indicator having a greater size than that of a precoder indicator (e.g., TPMI) of conventional DCI format 1B)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yu with the teaching of Fodor and Stirling because Yu teaches that receiving precoders in in downlink control information having a codebook of size 2N (N>4) at the UE would allow to obtain a more improved beamforming gain than a conventional codebook, a current TPMI and a precoding information field give rise to a precoder that can be hardly indicated to UE by a base station. (Yu [0063])

As to claim 36 the combination of Fodor and Stirling does not explicitly teach wherein the precoder is for a Physical Uplink Shared Channel (PUSCH). 
Yu teaches wherein the precoder is for a Physical Uplink Shared Channel (PUSCH) (Yu [0110] Fig. 11, at steps 1160, 1170 and 1180, the UE transmits an aperiodic CSI report through PUSCH at the request of the base station, and transmitted information contains a precoder index (W1 and W2, or one precoder index corresponding to the second codebook) based on the second codebook)
N (N>4) at the UE would allow to obtain a more improved beamforming gain than a conventional codebook, a current TPMI and a precoding information field give rise to a precoder that can be hardly indicated to UE by a base station. (Yu [0063])

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor, Stirling and  further in view of Frenne et al. (US Pub: 20180006700) hereinafter Frenne
 
As to claim 11 the combination of Fodor and Stirling does not teach, wherein the UE is configured to apply a correction factor to precode the uplink communication using the precoder
Frenne teaches wherein the UE is configured to apply a correction factor to precode the uplink communication using the precoder (Frenne [0222] [0233] [0237] Fig. 9, the receiver first estimates (S21) the channel from all or a subset of the transmit antenna ports, then, a precoder W is selected (S22) based on an optimization criterion/taking static error into account;  optionally, the receiver also calculates or computes (S23) the CQI and rank associated with the selected PMI so as to have a complete CSI report, e.g. useful for PDSCH scheduling, the receiver then sends (S24) the CSI report to the transmitter)


Claims 15, 19, 35   is/are rejected under 35 U.S.C. 103 as being unpatentable over of Nagata et al. (US Pub: 20150222340) hereinafter Nagata and Stirling 

As to claim 15.    Nagata teaches a method of wireless communication performed by a base station, comprising: (Nagata [0037] Fig. 3 a method by a base station)
receiving, from a user equipment (UE), one or more measurement reports associated with a plurality of downlink reference signals, (Nagata [0050] a user terminal UE transmits channel state information (CSI) that is generated based on plurality of measurement reference signals  to the radio base station)
wherein the plurality of downlink reference signals are measured by the UE using a plurality of precoders; (Nagata [0083]  [0084] Fig. 12, the radio base station eNB pre-codes CRSs using different precoding weights per vertical beam, and transmits the pre-coded CRs in different subframes per vertical beam (step S41); based on the CRS that is pre-coded with the precoding weight corresponding to the first vertical beam, and calculates the PMIH (1), RIH(1), and CQIH(1) of that horizontal channel; Similarly, based on the CRS that is pre-coded with the precoding weight corresponding to the k-th vertical beam, calculates the PMIH (K), RIH(K), and CQIH(K) of that horizontal channel)
(Nagata [0048] [0050]  pre-code measurement reference signals that respectively correspond to a plurality of vertical beams, base station uses different precoding weights between these plurality of vertical beams; a user terminal UE transmits channel state information (CSI) that is generated based on plurality of measurement reference signals to the radio base station eNB, based on this CSI, the radio base station eNB selects  the precoding weights to form the vertical beams that are used in downlink communication with the user terminal UE/pre-coding weight corresponds to a reference signal)
 wherein the downlink reference signal corresponds to a precoder, of the plurality of precoders, (Nagata [0083]  [0084] Fig. 12, the radio base station eNB pre-codes CRSs using different precoding weights per vertical beam, and transmits the pre-coded CRS in different subframes per vertical beam (step S41); based on the CRS that is pre-coded with the precoding weight corresponding to the first vertical beam, and calculates the PMIH (1), RIH(1), and CQIH(1) of that horizontal channel; Similarly, based on the CRS that is pre-coded with the precoding weight corresponding to the k-th vertical beam, calculates the PMIH (K), RIH(K), and CQIH(K) of that horizontal channel/reference signals corresponds to precoders)
to be used by the UE to precode an uplink communication, (Nagata [0083]  [0084] [0085]  Fig. 12, user terminal calculates the PMIH (1), RIH(1), and CQIH(1) of that horizontal channel based on the CRS that is pre-coded with the precoding weight corresponding to the first vertical beam, and based on the CRS that is pre-coded with the precoding weight corresponding to the k-th vertical beam, calculates the PMIH (K), RIH(K), and CQIH(K) of that horizontal channel, the user terminal UE  then feeds back the CSIs of all vertical beams to the radio base station eNB (step S43)).
Nagata does not explicitly teach transmitting, to the UE, an indication of at least one of the downlink reference signal or the precoder, transmitting, to the UE an indication relating to a quantity or a directionality of sounding reference signals (SRS) to be transmitted by the UE using one or more beams indicated to the UE
Stirling teaches transmitting, to the UE, an indication of at least one of the downlink reference signal or the precoder, (Stirling [0038] Fig. 6, a base station transmits one or more beamformed channel state information reference signals 610 (CSI-RSs)to a UE according to one or more beams, each beamformed reference signal may comprise a beam index number associated with the corresponding beam)
.transmitting, to the UE an indication relating to a quantity or a directionality of sounding reference signals (SRS) to be transmitted by the UE (Stirling [0038] [0039] Fig. 6, base station transmits a user specific SRS configuration message 630 to the UE that carries an SRS configuration parameter that indicates how many SRS transmission/quantity, opportunities have been allocated to the UE)
using one or more beams indicated to the UE (Stirling [0039] Fig. 4, Fig. 6, the base station transmits a user specific SRS configuration message 630 to the UE, message 630 may carry an SRS configuration parameter that indicates how many SRS transmission opportunities have been allocated to the UE, SRS configuration message 630 may also indicate beam directions the base station will use to receive the uplink SRS transmissions from the UE, the UE transmits uplink beamformed SRS messages 640 to the base station)


As to claim 19 the combination of Nagata and Stirling, specifically Nagata teaches  wherein the downlink reference signal is associated with a better signal quality than one or more other measured downlink reference signals included in the plurality of downlink reference signals (Nagata [0053] [0066] [0069] Fig. 10, a plurality of CSI-RSs that are pre-coded with different precoding  weights per vertical beam are mapped to different CSI-RS resources per vertical beam ,the user terminal UE measures the received quality of each CSI-RS of the K vertical beams, and selects the CSIs of M vertical beams where good received quality is measured, based on the CSIs of the M vertical beams (CSI processes) that are fed back, the radio base station eNB selects the vertical beams to use in downlink MIMO transmission, and carries out scheduling and precoding  (step S27))
As to claim 35 the combination of Nagata and Stirling specifically Stirling teaches, wherein the plurality of downlink reference signals are associated with a plurality of channel state information reference signals (CSI-RS). (Stirling [0038] Fig. 6,  a base station transmits one or more beamformed channel state information-reference signals (CSI-RSs) 610 to a UE according to one or more beams)


Claim16 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Nagata et al. (US Pub: 20150222340) hereinafter Nagata, Stirling and Li et al. (Us Pub: 20110317748) hereinafter Li

As to claim 16 the combination of Nagata and Stirling does not teach, wherein the one or more measurement reports are received based at least in part on an indication, transmitted to the UE, to use downlink reference signals for uplink precoder determination 
Li teaches herein the one or more measurement reports are received based at least in part on an indication, transmitted to the UE, to use downlink reference signals for uplink precoder determination (Li [0063]Fig. 1A,  eNB 140a may send the precoder information to WTRU 102a, 102b, 102c, either via broadcast or unicast, such circumstances, eNB 140a may request the WTRU 102a, 102b, 102c to feedback the quantized effective channel estimate, which is measured from DM-RS)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Li with the teaching of Nagata and Stirling a because Li teaches that measuring the effective channel from the 

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata, Stirling and Imamura 
As to claim 18 the combination of Nagata and Stirling does not teach  wherein the plurality of downlink reference signals are a plurality of channel state information reference signals (CSI-RS)
Imamura teaches wherein the plurality of downlink reference signals are a plurality of channel state information reference signals (CSI-RS) (Imamura [0090] Fig. 1, Fig. 4, terminal 102 measures reference signals e.g., cell-specific reference signal, channel-state information reference signal, reports a received power to the base station 101- a plurality of channel state information reference signals)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Imamura with the teaching of Nagata and Stirling because Imamura teaches that measuring reference signals and reporting to base station would allow the base station to performs parameter configuration for the terminal concerning measurement and reporting of the reference signals by increasing or decreasing the transmit power of the terminal so as to reduce the effect of the path loss on the base station. (Imamura [0090] [0104])

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata, Stirling and Park  
As to claim 20 the combination of Nagata and Stirling does not teach  wherein the precoder is identified based at least in part on one or more scheduling decisions made by the base station.
Park teaches wherein the precoder is identified based at least in part on one or more scheduling decisions made by the base station Park [0260] when the periodic CSI feedback P-CSI FB configuration(s) information is delivered to the transmit point2 TP2 via Xn-signaling, the TP2 directly receives P-CSI FB reports of a UE based on the P-CSI FB configuration(s) for a section in which SSPS authority is handed over to the TP2; the TP2 determines MCS, a precoder,  a rank, RB assignment and the like using the P-CSI FB report when PDSCH is scheduled for SSPS)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park with the teaching of Nagata and Stirling because Park teaches that receiving by TP2 P-CSI FB reports from a UE would allow to perform scheduling based on the P-CSI FB reports and thus TP2 may directly trigger A-CSI transmission and can perform more subtle frequency selective scheduling. (Park [0269])

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata, Stirling and Yu
As to claim 21 the combination of Nagata and Stirling does not explicitly teach wherein the indication of at least one of the downlink reference signal or the precoder is transmitted in downlink control information (DCI)
Yu teaches wherein the indication of at least one of the downlink reference signal or the precoder is transmitted in downlink control information (DCI) (Yu [0071] [0110] Fig. 11, the UE uses a great sized codebook having 2N precoders and operates in a transmission mode supporting only rank 1, the UE receives downlink control information containing a precoder indicator having a greater size)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yu with the teaching of Nagata and Stirling  because Yu teaches that receiving precoders in in downlink control information having a codebook of size 2N (N>4) at the UE would allow to obtain a more improved beamforming gain than a conventional codebook, a current TPMI and a precoding information field give rise to a precoder that can be hardly indicated to UE by a base station. (Yu [0063])
As to claim 22 the combination of Nagata, Stirling and Yu, specifically Yu teaches  wherein the DCI identifies at least one of: the precoder to be used to precode the uplink communication, the downlink reference signal corresponding to the precoder, a ranking of the precoder and at least one other precoder, or a ranking of the downlink reference signal and at least one other downlink reference signal ( Yu [0099] in a double codebook structure having W1 and W2, the UE transmits a W1 precoder in rank 1, a W1 precoder in rank 2, a W1 precoder in rank 3, and a W1 precoder in rank 4 , precoders of much more ranks may be included) through every aperiodic CSI report)
N (N>4) at the UE would allow to obtain a more improved beamforming gain than a conventional codebook, a current TPMI and a precoding information field give rise to a precoder that can be hardly indicated to UE by a base station. (Yu [0063])

As to claim 23 the combination of Nagata, Stirling and Yu, specifically Yu teaches  wherein the DCI indicates a first precoder to be used for a first uplink channel and a second precoder to be used for a second uplink channel ( Yu [0071] [0110] Fig. 11,the UE uses a great sized codebook having 2N precoders and operates in a transmission mode supporting only rank 1, the UE receives downlink control information containing a precoder indicator having a greater size; the UE transmits a precoder index of the first codebook through a periodic CSI report on PUCCH; and the UE transmits an aperiodic CSI report through PUSCH at the request of the base station, and transmitted information contains a precoder  index (W1 and W2, or one precoder index corresponding to the second codebook) based on the second codebook/first precoder on PUCCH and second precoder on PUSCH)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yu with the teaching of Nagata and Stirling  because Yu teaches that receiving precoders in in downlink control information having a codebook of size 2N (N>4) at the UE would allow to obtain a more 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ATIQUE AHMED/Primary Examiner, Art Unit 2413